Title: To Benjamin Franklin from Charles-François Le Brun: Two Letters, 18 September 1777
From: Le Brun, Charles-François
To: Franklin, Benjamin


I.
  Sir
Paris rüe pierre sarrazin La 1ere. porte cochère a droite en entrant par La rüe haute feuille Sept. 18 77
A friend of mine, an eminent marchant at Coruña in Spain and wellwisher to the cause of american Liberty has transmitted to me the Letter herein inclosed with prayer to have it delivered immediately in to the hands of Mr. Dean. But as I am totally unacquainted with the place where that gentleman is to be met with and afraid to have it trusted to any body else, I take the Liberty of transmitting it to you, Sir, who as I understand act here in the same capacity and must be of course connected with him. If that Letter should need an answer you may depend on my zeal and exactness in forwarding it to my friend. I should have been very proud If that occasion had favoured me with an opportunity of paying a visit to a philosopher, to a friend of mankind, to a man who in this degenerate age has proved that Learning is consistent with political abilities and Science of nature, with the genius of a legislator. I am with all due respect, Sir, your most humble obedient Servant
Le Brun


P. S. That Leter as I understand from my friend relates to Mr. cunningham capt. of the revenge who after taking six english vessels is now at ferrol in Spain where he has applyed to my friend to get a sum he is in need of to repair his ship. I beg you’ll be so Kind as not to mention having received any Letter from me. My name is here in a sort of unhappy celebrity which I endeavour as much as I can to have buryed in deep solitude and oblivion.
Do but Let me know by a word to my Laquais that the Letter is Safe in your hands.

 
II.
Sir
Parie 18 7bre 1777.
I ought to be more explicit about my friend both for your instruction and the benefit of the continental privateers and ships of every denomination.
Mr. Lagoanere is a man of forty, has the clearest head, the soundest judgment combined with the nicest accuracy and greatest activity. He is born at Louisbourg a town under the influence of your happy clime and continued there down to the taking of that place by your countrymen.
From thence he went to bordeaux and for near six or seven years had the principal direction of all the affairs of a most capital house in that place.
In 1768 he settled for his own account with a very Large sum at Coruña and there raised the most reputable and creditable house of any in the country.
He lives in the most intimate friendship with all the officers of the Kingdom of galicia both civil and military. He is particularly connected by every tyes of friendship with our consul M. tournelle a man of parts and execution and Supplyes his functions whenever he happens to absent himself.
That consulship extends from gigon [Gijón] down to the frontiers of portugal.

In such an extensive tract of coasts there are many ports, creeks, and bays and almost everywhere a french vice consul to whom your people shall be properly recommended.
At Coruña, ferrol, and neighbouring places they will have mr. La goanere at vigo, a capital port, the father of the french consul who is a vice consul there, his brother in Law one don Lorenzo Novente [?] romero a civil officer a man of resolution, one mr. Lapeyre a french merchant who depends entirely upon our consul and mr. Lagoanere.
At ferrol, coruña and vigo your trading ships will have a proper emporium for rice flour and such necessities.
All along the coast your privateers will have a safe retreat not far from the cape of finisterre, where I conceive must be their chief station.
I hope they will be furnished with french sailors of the best kind viz. those of bayonne and Land of Labour.
For the truth of this account I pledge to you my honour and veracity which, destracted as my name may have been in our parliamentary factions, remains still, I flatter myself, unquestioned even by my own enemies.
You must be quite easy about Mr. Cunningham; he will suffer no delay from the tarrying of your answer. He has already been furnished with the most urgent necessaries. I am, Sir, your most humble and obedient Servant
Le B.
 
Notation: Le Brun Letters
